Citation Nr: 0809372	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  06-23 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen service connection for residuals of a cervical spine 
strain with brachial plexus strain and trapezial strain.  

2.  Whether new and material evidence has been received to 
reopen service connection for chronic diarrhea as due to a 
qualifying chronic disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and Spouse


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to May 
1991. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which found that new and 
material evidence had not been received to reopen service 
connection, which had previously denied in rating decisions 
dated February 1998 and July 1998.   The veteran entered a 
notice of disagreement in August 2005; the RO issued a 
statement of the case in June 2006; and the veteran entered a 
timely substantive appeal that was received in June 2006. 

A hearing on these matters was held before the undersigned 
Acting Veterans Law Judge sitting at the RO on July 27, 2007.  
A copy of the hearing transcript has been associated with the 
file.

The reopened issues of service connection for chronic 
diarrhea as due to a qualifying chronic disability 
(previously characterized as an undiagnosed illness) and 
service connection for residuals of a cervical spine strain 
with brachial plexus strain and trapezial strain are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  A February 1998 rating decision denied service connection 
for residuals of a cervical spine strain with brachial plexus 
strain and trapezial strain on the basis that there were no 
chronic symptoms in service, no continuity of cervical spine 
symptomatology after service separation, and no current 
disability; notice of this decision was issued on March 2, 
1998; and the veteran did not enter a notice of disagreement 
with this decision within one year of mailing of notice of 
the decision.

2.  The evidence associated with the claims file subsequent 
to the February 1998 rating decision, when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the veteran's claim for service 
connection for residuals of a cervical spine disability, and 
raises a reasonable possibility of substantiating the claim.

3.  A July 1998 rating decision denied service connection for 
chronic diarrhea as due to an undiagnosed illness on the 
basis that the veteran's gastrointestinal symptoms had been 
attributed to a diagnosed disability of Crohn's disease, and 
that there was no evidence of Crohn's disease in service; 
notice of this decision was issued on July 30, 1998; and the 
veteran did not enter a notice of disagreement with this 
decision within one year of mailing of notice of the 
decision.

4.  The evidence associated with the claims file subsequent 
to the July 1998 rating decision, when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the veteran's claim for service 
connection for chronic diarrhea as due to a qualifying 
chronic disability, and raises a reasonable possibility of 
substantiating the claim.
 

CONCLUSIONS OF LAW

1.  A February 1998 rating decision denying service 
connection for residuals of a cervical spine strain with 
brachial plexus strain and trapezial strain became final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2007).

2.  Evidence received since the February 1998 rating decision 
is new and material, and service connection residuals of a 
cervical spine strain with brachial plexus strain and 
trapezial strain is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).

3.  A July 1998 rating decision denying service connection 
for chronic diarrhea as due to an undiagnosed illness became 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

4.  Evidence received since the July 1998 rating decision is 
new and material, and service connection for chronic diarrhea 
as due to a qualifying chronic disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  The duty to notify provisions of the statute and 
implementing regulations apply to claims to reopen based on 
new and material evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The July 2004 letter advised the 
veteran of the prior final denials of service connection, the 
basis of the prior final denials, and what information or 
evidence is necessary to reopen the claims.  To the extent 
that there may be any deficiency of notice or assistance on 
the issue of reopening service connection, there is no 
prejudice to the appellant in proceeding with these issues 
because of the favorable nature of the Board's decision 
(reopening).  See Kent v. Nicholson, 20 Vet. App. 1 (2006); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

New and Material Evidence

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The law provides that a claimant may reopen a previously 
final adjudicated claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).   

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim.  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the VA Secretary shall reopen the claim and 
review the former disposition of the claim.  See 38 U.S.C.A. 
§ 5108.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303(a) (2007).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  38 
U.S.C.A. §  1117(a)(1) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.317(a)(1) (2007).

A "Persian Gulf veteran" is one who served in the Southwest 
Asia theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  A "qualifying chronic disability" 
includes:  (A) an undiagnosed illness, (B) the following 
medically unexplained chronic multi symptom illnesses: 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome, as well as any other illness that the Secretary of 
VA determines is a medically unexplained chronic multi-
symptom illness; and (C) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  38 U.S.C.A. § 1117(a)(2) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.317(a)(2)(i) (2007).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6 month period will be 
considered chronic.  The 6 month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2)(5) (2007).  

Compensation shall not be paid under 38 C.F.R. § 3.317 if: 
(1) the undiagnosed illness was not incurred during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) the undiagnosed illness was 
caused by a supervening condition or event that occurred 
between most recent departure from service in the Southwest 
Asia theater of operations during the Persian Gulf War and 
the onset of the illness; or (3) the illness is the result of 
willful misconduct or the abuse of alcohol or drugs.  38 
C.F.R. § 3.317(c) (2007).  With claims for service connection 
for a qualifying chronic disability under 38 C.F.R. § 3.317, 
the veteran is not required to provide competent evidence 
linking a current disability to an event during service.  
Gutierrez v. Principi, 19 Vet. App. 1 (2004).  

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98.  

Reopening Service Connection for Residuals of a Cervical 
Spine Strain

In February 1998, the RO denied entitlement to service 
connection for residuals of a cervical spine strain on the 
basis that, although there was evidence of an in-service 
spine injury, the weight of the evidence showed no chronic 
symptoms in service, no continuity of cervical spine 
symptomatology after service separation, and no current 
disability.  The veteran was notified of that decision on 
March 2, 1998.  Because the veteran did not enter a notice of 
disagreement with this decision within one year of mailing of 
notice of the decision, the February 1998 rating decision 
became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 
20.302, 20.1103.  

The evidence of record at the time of the February 1998 
rating decision included service medical records that showed 
that the veteran was treated in service for a cervical spine 
injury in April 1990 while playing football, lost 
consciousness, and experienced numbness in the left arm for 
about two hours, diagnosed as cervical spine strain with 
brachial plexus stretch and trapezial strain of the left arm.  
Subsequent service medical records were negative for 
complaints, findings, or treatment for cervical spine 
symptoms.  The evidence of record in February 1998 also 
included a September 1996 VA examination report that 
reflected the veteran's history of fracture of C6 in service; 
complaints of occasional left arm paresthesias; and a 
diagnosis of healed fracture of C6 with no sequelae.

On review, the Board finds that new and material evidence has 
been received since the February 1998 rating decision 
sufficient to reopen service connection for residuals of a 
cervical spine strain.  The additional evidence includes VA 
treatment records that show MRI evidence of osteophytes at 
the C5 and C6 exits (February 2002), indicated to be 
spondylosis, which is evidence of arthritis of the cervical 
spine.  The additional evidence includes the veteran's 
presumably credible July 2007 personal hearing testimony (for 
purposes of reopening) that he has suffered essentially 
continuous symptoms of his in-service cervical spine injury 
since his service discharge.    

The Board finds that the evidence associated with the claims 
file subsequent to the February 1998 rating decision, when 
considered with previous evidence of record, relates to 
unestablished facts necessary to substantiate the claim, 
specifically, that the veteran presently has arthritis of the 
cervical spine with C6 radiculopathy, and the report of 
continuous post-service symptoms some evidence of on the 
question of a nexus between current cervical spine disability 
and cervical spine injury in service.  38 C.F.R. § 3.156.  
For these reasons, the Board finds that the additional 
evidence associated with the file since the RO's February 
1998 RO rating decision that denied service connection for 
cervical spine disorder is new and material, and the claim 
for service connection for a cervical spine disorder is 
reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Reopening Service Connection for Chronic Diarrhea

In July 1998, the RO issued a rating decision denying service 
connection for the veteran's chronic diarrhea as due to an 
undiagnosed illness, noting that the veteran's symptoms had 
been attributed to Crohn's disease.  After additional 
evidence was submitted by the veteran, the RO issued its last 
final decision in July 1998, denying service connection on 
the basis that Crohn's disease had not been demonstrated in 
service.  Notice of that decision was issued on July 30, 
1998.  Because the veteran did not enter a notice of 
disagreement with this decision within one year of mailing of 
notice of the decision, the February 1998 rating decision 
became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 
20.302, 20.1103.  

The evidence of record at the time of the July 1998 rating 
decision included service medical records that were negative 
for complaints, findings, or diagnosis of Crohn's disease or 
symptoms of diarrhea.  Private treatment records dated in 
1996 and 1998 showed a treating diagnosis of Crohn's disease. 

The additional evidence received since the July 1998 final 
rating decision includes biopsy reports indicating that no 
Crohn's pathology could be found in the veteran's intestine, 
and a private medical opinion that the veteran's symptoms 
cannot be attributed to Crohn's disease.    

The Board finds that the evidence associated with the claims 
file subsequent to the February 1998 rating decision, when 
considered with previous evidence of record, relates to 
unestablished facts necessary to substantiate the claim for 
service connection claim for chronic diarrhea as due to a 
qualifying chronic disability.  The additional tends to show 
that the veteran's symptoms may be attributed to a qualifying 
chronic disability (an undiagnosed illness or chronic multi-
symptom illness), rather than a diagnosed disability of 
Crohn's disease.  For these reasons, the Board finds that the 
additional evidence associated with the file since the RO's 
July1998 RO rating decision that denied service connection 
for chronic diarrhea as due to an undiagnosed illness is new 
and material, and the claim for service connection for a 
qualifying chronic disability is reopened.  38 U.S.C.A. § 
5108; 38 C.F.R. 
§ 3.156(a).


ORDER

New and material evidence sufficient to reopen service 
connection for residuals of a cervical spine strain with 
brachial plexus strain and trapezial strain, and the claim is 
reopened.

New and material evidence sufficient to reopen service 
connection for chronic diarrhea as due to a qualifying 
chronic disability, and the claim is reopened.


REMAND

VA shall provide the veteran a medical examination or medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability, and indicates that the 
disability or symptoms may be associated with the claimant's 
act of service, but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the reopened claims for 
service connection, and to ensure full compliance with due 
process requirements, the reopened issues of service 
connection are REMANDED for the following development:

1.  Schedule the veteran for a VA 
examination of the cervical spine.  The 
relevant evidence in the claims folder 
must be made available to the examiner in 
conjunction with the examination.  The 
full and accurate history presented to the 
examiner should include the service 
medical record evidence documenting an in-
service cervical spine injury in April 
1990, the veteran's report of continuous 
post-service symptoms, and evidence of 
treatment of arthritis of the cervical 
spine since January 2002.  

The examiner should identify any current 
disability of the cervical spine.  For any 
current disability diagnosed, the examiner 
should provide an opinion as to whether 
such cervical spine disability is at least 
as likely as not (50 percent or greater 
probability) related to the veteran's in-
service cervical spine injury in April 
1990. 

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature and etiology of his chronic 
diarrhea.  The relevant evidence in the 
claims file must be made available to the 
examiner in conjunction with the 
examination.  The full and accurate 
history presented to the examiner should 
include service medical records; private 
treatment records of Dr. Salomon dated 
September 1996-March 1998; VA treatment 
records and pathology report dated August 
1998; VA colonoscopy records dated April 
1999; May 2007 treatment records from 
Coral Springs Medical Center; and the 
August 2007 opinion of Dr. B.J.Z.  

After reviewing the claims folder and 
examining the veteran, the examiner should 
provide an opinion as to whether the 
veteran's symptoms of chronic diarrhea can 
be attributed to a known diagnosis, 
including Crohn's disease.  The examiner 
should provide the rationale for the 
opinion provided and reconcile any opinion 
with the aforementioned records.  

3.  After the above has been completed, 
readjudicate the issues of service 
connection for cervical spine disorder and 
chronic diarrhea due to a qualifying 
chronic disability, taking into 
consideration all evidence added to the 
file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.    

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claims.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised of the importance of appearing and participating 
in any scheduled VA examination, as failure to do so may 
result in denial of the claim.  38 C.F.R. § 3.655 (2007). 

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


